Name: Commission Regulation (EC) NoÃ 949/2005 of 22 June 2005 closing the invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: trade policy;  Europe;  EU finance;  tariff policy;  plant product
 Date Published: nan

 23.6.2005 EN Official Journal of the European Union L 160/16 COMMISSION REGULATION (EC) No 949/2005 of 22 June 2005 closing the invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) In accordance with the Communitys international obligations within the framework of the Uruguay Round multilateral negotiations (2), conditions must be laid down for importing a certain quantity of sorghum into Spain. (2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) provides for the booking of imports of certain substitute products, referred to in Article 2 thereof, to ensure compliance with the quantities laid down under these quotas. (3) Commission Regulation (EC) No 2275/2004 (4) opened an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries. (4) As the annual quantity for this quota laid down in Article 1 of Regulation (EC) No 1839/95 has been reached, the invitation to tender should be closed and Regulation (EC) No 2275/2004 should be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. The invitation to tender for the reduction in the duty referred to in Article 10(2) of Regulation (EC) No 1784/2003 on sorghum imported into Spain, opened by Regulation (EC) No 2275/2004, is hereby closed. 2. Regulation (EC) No 2275/2004 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 336, 23.12.1994, p. 22. (3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (4) OJ L 396, 31.12.2004, p. 32.